DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitations "the position", "the heights", "the total quantity", and "the hot spot region".  There is insufficient antecedent basis for these limitation in the claim as these have not been previously identified and/or defined in the claim from which this one depends.  It is noted that the Examiner believes this claim appears as though it should actually depend from claim 9 instead of claim 8 in order to correct these antecedence problems and fit the content identified (i.e. the determining the position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., US 2018/0191987 in view of White, US 2014/0013200.

Regarding claim 1, Cao discloses a bullet comment processing method, comprising (for barrage/bullet messages; page 1, paragraph 2, and page 5, paragraph 49): 
obtaining, by a server (implemented with server; page 3, paragraph 34), to-be-released bullet comment information (obtaining a number of barrage messages, i.e. to-be-released; page 5, paragraph 49), the to-be-released bullet comment information comprising a to-be-released bullet comment content and a to-be-released bullet comment format (text type messages, i.e. a format, with specific content related to a video; Fig. 6C, and page 5, paragraph 50); 
identifying, by the server, at least one candidate track matching the to-be-released bullet comment format (identifying potential positions, i.e. tracks, for placement of received text messages, i.e. text formatted messages; Fig. 6B, and pages 3-4, paragraph 39); 

displaying, by the server, the to-be-released bullet comment content at the target track (displaying the message at the specific position, i.e. target track; page 5, paragraphs 52 and 54). 
While Cao does disclose operations performed by a server (implemented with server; page 3, paragraph 34), as well as bullet comments (for barrage/bullet messages; page 1, paragraph 2, and page 5, paragraph 49), Cao does not explicitly disclose determining a display duration of an existing comment content in each candidate track as a first duration corresponding to the each candidate track; 
determining a display duration of the to-be-released comment content when being placed in the each candidate track as a second duration corresponding to the each candidate track; and
comparing the second duration and the first duration of the each candidate track, wherein the second duration of the target track is greater than the first duration of the target track.  
In a related art, White does disclose a comment content and a comment format (content of a message, and with types/formats; page 2, paragraph 10, and page 5, paragraph 43, and Fig. 3, elements 352, 354, and 356);  
determining a display duration of an existing comment content in each candidate track as a first duration corresponding to the each candidate track (can determine a duration of an existing comment in relation to slot(s); page 5, paragraph 47); 

comparing the second duration and the first duration of the each candidate track, wherein the second duration of the target track is greater than the first duration of the target track (can determine particular slot/reference based on the durations and timing information related to the submitted and existing comments, and wherein the second duration of the submitted comment can be later in time, i.e. greater from/than a particular time duration of the existing comment; pages 5-6, paragraphs 48-50 and wherein with specific comparison of the submitted and existing comments; page 2, paragraph 11, and wherein particular comments can have a greater duration than others; page 8, paragraph 72).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cao and White by allowing specific tracks/locations for comments to be determined based on existing and future display conditions, in order to provide an improved system and method that manages and displays comments that are relevant to particular portions of content in a more meaningful way (White; page 1, paragraph 1).

Regarding claim 7, Cao in view of White discloses obtaining, by the server, the to-be-released bullet comment information, further comprising receiving, by the server, a plurality of pieces of bullet comment information, each piece of bullet comment 
generating, by the server, a plurality of bullet comment tracks according to the plurality of pieces of bullet comment information (Cao; system creates locations/tracks for corresponding messages/comments; Fig. 6C, and page 5, paragraphs 52 and 54, and White; certain locations/tracks for comments; Fig. 3, elements 352, 354, and 356, and page 6, paragraph 54); wherein, 
obtaining the to-be-released bullet comment information comprises: determining, by the server, from the plurality of pieces of bullet comment information, a piece of bullet comment information that needs to be displayed at present as the to-be-released bullet comment information (White; can determine need to display comment based on urgency/priority as well as type; page 2, paragraph 12, and page 8, paragraphs 71-72, and page 10, paragraph 87).

Claim 11, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory, and a processor coupled to the memory (Cao; with coupled processor(s) and memory; page 2, paragraph 23).

17, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claim 20, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable storage medium, storing a plurality of instructions (Cao; with computer readable storage medium including program instructions; pages 6-7, paragraphs 66-67).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., US 2018/0191987 in view of White, US 2014/0013200 and further in view of Ylivainio, US 2013/0044050.

Regarding claim 8, Cao in view of White discloses all the claimed limitations of claim 7, as well as generating, by the server, the plurality of bullet comment tracks according to the plurality of pieces of bullet comment information comprises: classifying, by the server, each of the plurality of pieces of bullet comment information into a corresponding type, according to bullet comment formats of the plurality of pieces of bullet comment information (White; content of a message, and determined types/formats; page 2, paragraph 10, and page 5, paragraph 43); and 
respectively generating, by the server, a bullet comment track in the bullet comment display region (Cao; system creates locations/tracks for corresponding 
While Cao in view of White does disclose each type of bullet comment information (White; content of a message, and determined types/formats; page 2, paragraph 10, and page 5, paragraph 43), and the bullet comment information that the bullet comment track belongs (Cao; locations/tracks for corresponding messages/comments; Fig. 6C, and page 5, paragraphs 52 and 54, and White; certain locations/tracks for comments; Fig. 3, elements 352, 354, and 356, and page 6, paragraph 54), as well as operations by a server (Cao; implemented with server; page 3, paragraph 34), Cao in view of White does not explicitly disclose determining a maximum height of comment information; and 
using the maximum height of the comment information as a reference value.
In a related art, Ylivainio does disclose determining a maximum height of comment information, and using the maximum height of the comment information as a reference value (can determine a particular height for comment information, including a maximum height, and can utilize this for displaying, i.e. reference; page 3, paragraph 50, and Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cao, White, and Ylivainio by allowing specific heights for comments to be determined in order to provide an improved system and method for displaying an object in a first area of a display, and displaying a comment associated with the object in a second area of the 

Claim 18, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Allowable Subject Matter
Claims 2-6, 9, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama (US 2014/0215512), describing prevention of overlapping comment regions; Shen (US 2016/0366466), describing display of a bullet screen in a video; Peng (US 2017/0251240), describing bullet screen processing; and Wang (US 2017/0272800), describing pushing of bullet screen information to a target user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424